Title: To John Adams from François Adriaan Van der Kemp, 26 September 1823
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and Respected Friend!
Oldenbarneveld 26 Sept. 1823


I am confident you will not take it amiss—if, once more, I address you with a few lines, less so, as I did not hear from Quincy since Febr. last—except thro Public Reports by which I was informed, that you enjoy’d health, and continued as always before, to deserve well of your country—may your Friends and Children enjoy this blessing a long while—
I would have written long since, had I not been prevented by excruciating head-ache, with which I was tortured the greatest part of this Summer. You would cheerfully have shared in our happiness, could I have before, as I intended, informed you, that we were gratified with a visit from our Children at Philadelphia. They left us again and returned to their home—We cannot flatter ourselves—that we can enjoy this favour of Providence—very often—perhaps it was the last time—as Mrs. v.d.k—in a few days enters her 78 year and I press her steps with speed—
My son informed me, that the Secretary of State was at his Revered Father’s seat—what a delightful visit must this be to you and all his Dear Relatives and friends—may a full consummation of his most ardent wishes be his lot! but to deserve it, even if not acquired, must be celestial food to such a nobl minded man—Does his son George continue his progress in Literature? I believe I err in the name—George is that young Boy who showed me so many attentions when I was last at Quincy—
I cannot suppress the indignation, which I felt yesterday evening, when that odious deed of Cunningham’s heirs or executors was communicated to me—It was a heinous crime towards the deceased. It was a glaring proof—that not a single drop of honest blood must have animated the villain’s breast. Every one present sheweth his utter abhorrence and woe to the man, who encouraged it, or dares to stoop so low—to colour it God be praised! your unsullied Character cannot be attained—and the returning shafts must drop their person in the breast of the hireling—
I forwarded—last year to your son J.Q—by our Senator Genl. J. Kirkland some Mss—which you examined many years past—and which I since endeavoured to correct—but never heard if then had been delivered—This is all, what—for the present—I should wish to know—if you have an opportunity of making this enquiry—I appraised too well the situation of the Secretary—than to indulge a wish for an answer—This I did not expect, but am in the hope, whenever his more serious avocations permit him—at any future period, to glance over it and He then—considers that they deserve his criticisms to favour me with these. If He is yet at your seat assure Him of my Sincere respect.
Was I not apprehensive to abuse your indulgences I had several subjects in mind—to bring these forward having been accustomed—during so many years—to be benefitted by your instructive communications—Now I dare not—yet I would ask—Is there any other authority besides that of Pignorius de Servis pag. 31 and S. Petiscus—that Constantine did forbid to mark Malefactors with a red hot iron—and substituted for this punishment—collaria? can you tell me, what by Petronius Lac gallinaceum? What is your opinion of  Roman Hist? If now I have sinned again—I will do so no more.
One boon only I must solicit from your kindness—renew the remembrance of your old friend to every member of your family—not forgetting your neighbours Quincy and the respectable Mrs Morton—and favour me with continued kindnesses as I hope to remain with the highest respect / Your Devoted and obliged / Friend!



Fr. Adr. vander Kemp


